COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-12-00489-CV


In the Interest of C.D.A. and C.E.A.,      §   From the 323rd District Court
Children
                                           §   of Tarrant County (323-93963J-11)

                                           §   January 24, 2013

                                           §   Per Curiam



                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.

                                        SECOND DISTRICT COURT OF APPEALS


                                        PER CURIAM
                         COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-12-00489-CV


IN THE INTEREST OF C.D.A. AND
C.E.A., CHILDREN




                                     ----------

          FROM THE 323RD DISTRICT COURT OF TARRANT COUNTY

                                     ----------

                         MEMORANDUM OPINION1

                                     ----------

      Appellant K.A.’s rights were terminated to his children, C.D.A. and C.E.A.,

in an order by the trial court on November 30, 2011. Appellant did not file his

notice of appeal until December 6, 2012. Because Appellant’s notice of appeal

was untimely, we dismiss his appeal for want of jurisdiction.




      1
       See Tex. R. App. P. 47.4.


                                         2
      An appeal from an order terminating an appellant’s parental rights is an

accelerated appeal.     Tex. Fam. Code Ann. § 109.002 (West Supp. 2012).

Appellant’s notice of appeal was therefore due on December 20, 2011, twenty

days from the date of the final order. See Tex. R. App. P. 26.1(b); In re L.N.M.,

182 S.W.3d 470, 473 (Tex. App.—Dallas 2006, no pet.). Appellant’s notice of

appeal was not filed until December 6, 2012, three hundred and seventy-one

days after the order was signed.

      On December 14, 2012, we sent a letter to Appellant stating our concern

that we lacked jurisdiction over his appeal. We notified Appellant that the appeal

may be dismissed for want of jurisdiction unless he or any party desiring to

continue the appeal filed a response showing grounds for continuing the appeal.

Appellant filed a response, but it did not show grounds for continuing the appeal.

      Section 161.211 of the family code states that the validity of an order

terminating the parental rights is not subject to collateral or direct attack after the

sixth month after the date the order was signed. See Tex. Fam. Code Ann.

§ 161.211 (West 2008). Therefore, any filing seeking to collaterally attack the

termination order, such as a bill of review, must have been filed before June

2012. To construe his notice of appeal as a bill of review would still not grant this

court jurisdiction over the case.    Because Appellant did not file his notice of

appeal until December 2012, his notice of appeal was untimely, and the

termination order is no longer subject to collateral or direct attack. We therefore

dismiss this appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a).


                                          3
                                          PER CURIAM


PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: January 24, 2013




                                  4